Citation Nr: 1729653	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  15-31 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  The PTSD rating issue addressed on appeal at this time has not been previously before the Board.  The Board notes that a prior June 2015 Board decision (under a different docket number) remanded the Veteran's separate claim of entitlement to service connection for a skin disorder to the Agency of Original Jurisdiction (AOJ).  The Veteran's intentions with regard to that appeal are somewhat unclear at this time, as the Veteran's representative submitted a written statement in July 2017 asserting: "The veteran is withdrawing all pending appeals."  In an abundance of caution to ensure the Veteran's wishes are correctly understood, the Board has undertaken appropriate action to obtain clarification regarding whether the Veteran actually intended to withdraw all pending appeals under both docket numbers / appeal streams, or merely wishes to withdraw the PTSD rating issue in this appeal stream only.  As that clarification action remains pending, and as the Veteran's intention to withdraw at least the PTSD rating issue on appeal is unequivocally clear (the withdrawal statement was submitted in reply to correspondence regarding the PTSD issue), the Board finds no reason to delay resolution of the PTSD issue under this docket number for the Veteran at this time.  (The skin disorder service connection issue under a separate docket number will be addressed in a separate Board decision after action to clarify the Veteran's intentions regarding that appeal have been completed.)


FINDING OF FACT

In a July 2017 statement, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal seeking an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal have been met with regard to the claim seeking an increased rating for PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a signed statement to VA in July 2017 asserting: "I am satisfied and wish to withdraw all remaining issues associated with this appeal."  The statement further explains: "I am asking to withdraw all remaining issue(s) contained in my recent Statement of the Case (SOC)/Supplemental Statement of the Case (SSOC)...."  This statement was submitted following the issuance of a June 2017 rating decision increasing the Veteran's PTSD rating to 70 percent effective from April 11, 2013, and the issuance of a June 2017 SSOC further addressing the PTSD rating issue on appeal.  The Veteran's July 2017 correspondence was accompanied by a cover letter from his representative stating: "The veteran is withdrawing all pending appeals."  The statements of the Veteran and his representative are somewhat unclear/ambiguous with regard to the Veteran's intentions concerning an appeal issue that was not part of the June 2017 SSOC (part of a separate and distinct appeal stream under a separate docket number at this time).  However, the July 2017 correspondence is clear and unequivocal with regard to the Veteran's desire to withdraw the PTSD rating issue that is featured in this appeal stream before the Board at this time.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal seeking an increased rating for PTSD.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.



ORDER

The appeal seeking an increased rating for PTSD is dismissed.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


